Exhibit 10.38

Summary of 2008 Named Executive Officer Compensation

The following shows the current annual salary for eLoyalty’s President and Chief
Executive Officer, the current Chief Financial Officer, the previous Chief
Financial Officer and each of the next three most highly compensated executive
officers:

 

Kelly D. Conway, President and Chief Executive Officer:

   $ 480,000

Christopher B. Min, Vice President and Chief Financial Officer:

   $ 250,000

(Commenced December 2007)

  

Steven C. Pollema, Vice President, Integrated Contact Solutions:

   $ 300,000

And CRM (previous Chief Financial Officer)

  

Karen Bolton, Vice President:

   $ 300,000

Christopher J. Danson, Vice President, Delivery:

   $ 300,000

Steven H. Shapiro, Vice President, General Counsel And Corporate Secretary

   $ 285,000

All of the above executive officers have target bonus percentages as set forth
in their employment agreements with eLoyalty other than Mr. Min and Mr. Shapiro,
who have target bonus amounts.

Additional information concerning the compensation of these officers is set
forth in the Proxy Statement on Form 14A filed by eLoyalty Corporation with the
Securities and Exchange Commission.